USCA11 Case: 19-14125   Date Filed: 07/28/2021     Page: 1 of 15



                                                                      [PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14125
                      _______________________

               D.C. Docket No. 2:17-cv-00566-MHT-SMD


CORAL RIDGE MINISTRIES MEDIA, INC.,
d.b.a.
D. James Kennedy Ministries,

                                                    Plaintiff - Appellant,

                                 versus

AMAZON.COM, INC.,
SOUTHERN POVERTY LAW CENTER,
INC.,
AMAZONSMILE FOUNDATION,

                                                    Defendants - Appellees,

AMAZONSMILE FOUNDATION, INC.,
et al.,

                                                        Defendants.

                      _______________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________
                             (July 28, 2021)
         USCA11 Case: 19-14125        Date Filed: 07/28/2021    Page: 2 of 15



Before WILSON, GRANT, and TJOFLAT, Circuit Judges.

WILSON, Circuit Judge:

      Coral Ridge Ministries Media (Coral Ridge), a Christian ministry and media

corporation, appeals the district court’s dismissal of its defamation claim against

the Southern Poverty Law Center (SPLC) and religious discrimination claim

against Amazon.com and the AmazonSmile Foundation (collectively, Amazon).

Because we find that the district court did not err in dismissing this suit, we affirm.

                                          I.

      Amazon.com is the largest internet-based retailer in the world.

AmazonSmile Foundation (AmazonSmile) is a tax-exempt corporation affiliated

with Amazon.com. The AmazonSmile website allows customers to buy products

as if they were using Amazon.com, but with every purchase Amazon will donate

0.5% of the price to an eligible charity selected by the customer. To be an eligible

charity for the AmazonSmile program, an organization must be registered and in

good standing with the Internal Revenue Service as a nonprofit organization under

26 U.S.C. § 501(c)(3); must agree to a Participation Agreement; and cannot

“engage in, support, encourage, or promote intolerance, hate, terrorism, violence,

money laundering, or other illegal activities.” In relation to the last requirement,

organizations that SPLC designates as hate groups are not eligible to participate in

the AmazonSmile program. SPLC is an Alabama-based nonprofit organization


                                           2
           USCA11 Case: 19-14125            Date Filed: 07/28/2021        Page: 3 of 15



that, among other things, publishes a “Hate Map”—a list of entities the

organization has characterized as hate groups—on its website. 1 Coral Ridge

applied to be an eligible charity for the AmazonSmile program, but Amazon

denied its application because Coral Ridge is listed on the Hate Map as being anti-

LGBTQ.2

       Coral Ridge filed suit in the Middle District of Alabama, claiming, inter alia,

that (1) SPLC defamed Coral Ridge by listing it on the Hate Map, and (2) Amazon

violated Title II of the Civil Rights Act (Title II), 42 U.S.C. § 2000a et seq., by

discriminating against it based on religion. 3 In its complaint, Coral Ridge

acknowledged that it opposes homosexual conduct, but denied that it is a hate

group. It rejected SPLC’s definition of hate group and instead said that the

commonly understood definition of the term was “groups that engage in violence

and crime.” 4 Coral Ridge asserted it did not fall within either this definition or

SPLC’s definition of the term. Additionally, Coral Ridge alleged that SPLC listed



1
  According to Coral Ridge’s complaint, SPLC defines “hate groups” as organizations that have
“beliefs or practices that attack or malign an entire class of people, typically for their immutable
characteristics.”
2
  LGBTQ is an acronym referring to lesbian, gay, bisexual, transgender, and queer people.
3
  Coral Ridge also brought claims against SPLC under the Lanham Act, 15 U.S.C. § 1125. The
district court dismissed these claims and Coral Ridge does not appeal that dismissal.
Additionally, Coral Ridge brought a negligence claim against Amazon. It concedes that this
claim hinges on its Title II claim. Because we affirm the district court’s dismissal of Coral
Ridge’s Title II claim, we do not address this negligence claim on appeal.
4
  On appeal, Coral Ridge puts forward a different definition that combines the definitions for
“hate” and “group.” Therefore, according to Coral Ridge a hate group is commonly understood
as “a ‘group’ that ‘hates.’”
                                                  3
         USCA11 Case: 19-14125        Date Filed: 07/28/2021    Page: 4 of 15



it on the Hate Map because of its religious beliefs about LGBTQ conduct.

Therefore, according to Coral Ridge, a court could infer that Amazon

discriminated against it by relying on the Hate Map. Both SPLC and Amazon

moved to dismiss the suit under Federal Rule of Civil Procedure 12(b)(6).

      In a thorough 141-page order, the district court dismissed the defamation

claim on First Amendment grounds and dismissed the Title II claim primarily

because it found that the AmazonSmile program was not covered by Title II in this

instance. Alternatively, it held that Coral Ridge’s interpretation of Title II created

First Amendment problems. Finally, the district court found that Coral Ridge did

not plausibly allege either intentional or disparate impact discrimination. It

therefore dismissed Coral Ridge’s suit in full.

                                          II.

      We review de novo a Rule 12(b)(6) dismissal for failure to state a claim

upon which relief may be granted. Michel v. NYP Holdings, Inc., 816 F.3d 686,

694 (11th Cir. 2016). We accept the factual allegations in the complaint as true

and construe them in the light most favorable to the plaintiff. Id. To survive a

motion to dismiss, a complaint must contain “enough facts to state a claim to relief

that is plausible on its face.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is


                                           4
             USCA11 Case: 19-14125            Date Filed: 07/28/2021        Page: 5 of 15



liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

We need not, however, accept as true a complaint’s conclusory allegations or legal

conclusions. Id.

                                                  III.

          Under Alabama law, a plaintiff establishes a prima facie defamation claim

when he or she demonstrates: “(1) that the defendant was at least negligent (2) in

publishing (3) a false and defamatory statement to another (4) concerning the

plaintiff, (5) which is either actionable without having to prove special harm . . . or

actionable upon allegations and proof of special harm.” Ex parte Bole, 103 So. 3d

40, 51 (Ala. 2012) (alterations accepted and emphasis omitted).

          When applying state defamation law to public figures, the First Amendment

imposes additional limitations. 5 First, the alleged defamatory statement must be

“sufficiently factual to be susceptible of being proved true or false.” Milkovich v.

Lorain J. Co., 497 U.S. 1, 21 (1990). Second, the statement must be actually false.

Id. at 16. And third, a public-figure plaintiff must prove that the defendant made

the alleged defamatory statement with “actual malice”—“with knowledge that it

was false or with reckless disregard of whether it was false or not.” N.Y. Times Co.

v. Sullivan, 376 U.S. 254, 279–80 (1964). This actual malice test is subjective; the

public-figure plaintiff must show that the defendant “in fact entertained serious


5
    Coral Ridge concedes that it is a public figure for the purposes of this case.
                                                    5
           USCA11 Case: 19-14125            Date Filed: 07/28/2021       Page: 6 of 15



doubts as to the truth” of the statement. Berisha v. Lawson, 973 F.3d 1304, 1312

(11th Cir. 2020).

       The district court dismissed Coral Ridge’s defamation claim on the grounds

that the term hate group has a “highly debatable and ambiguous meaning” and thus

is not provable as false. Alternatively, the court found that Coral Ridge did not

sufficiently plead that SPLC acted with actual malice.6 Because we agree that

Coral Ridge failed to adequately plead actual malice, we affirm the dismissal of

Coral Ridge’s defamation claim.7

       Coral Ridge did not sufficiently plead facts that give rise to a reasonable

inference that SPLC “actually entertained serious doubts as to the veracity” of its

hate group definition and that definition’s application to Coral Ridge, or that SPLC

was “highly aware” that the definition and its application was “probably false.”

Michel, 816 F.3d at 702–03. For starters, we can disregard the portions of the

complaint where Coral Ridge alleged in a purely conclusory manner that the

defendants acted “with actual malice” in publishing the Hate Map. Allegations




6
  Because the district court found that the term hate group was not provable as false, it also held
that Coral Ridge did not plausibly allege that the defamatory statement was false.
7
  There is a fair debate about whether the term hate group is definable in such a way that it is
provable as false. That debate is complicated in this case by the fact that SPLC put its own
definition of the term on its website. In any event, our finding that Coral Ridge failed to
adequately plead actual malice is sufficient to affirm the dismissal of the defamation claim.
Therefore, we need not reach the district court’s alternative holding that the term hate group is
not sufficiently factual as to be proven true or false.
                                                 6
         USCA11 Case: 19-14125        Date Filed: 07/28/2021    Page: 7 of 15



such as these amount to threadbare recitals of the elements of a cause of action,

which are insufficient to state a claim. Id.; see also Iqbal, 556 U.S. at 678.

      Setting those allegations aside, Coral Ridge makes two basic contentions

regarding actual malice. First, it claims that SPLC’s definition of hate group is so

far removed from the commonly understood meaning of the term that its

designation of Coral Ridge as a hate group is “intentionally false and deceptive.”

This statement comes very close to being a conclusory assertion of the elements of

the cause of action. Michel, 816 F.3d at 703. In any event, Coral Ridge does not

plead any facts that would allow us to infer that SPLC doubted the veracity of its

own definition of the term. Moreover, the complaint states that SPLC publicly

disseminates its own definition of a hate group on its website; given that, it is hard

to see how SPLC’s use of the term would be misleading. Regardless of the

commonly understood meaning of hate group, and regardless of whether SPLC’s

definition is the same, the complaint did not present any factual allegations that

would allow us to infer that SPLC’s subjective state of mind was sufficiently

culpable. Berisha, 973 F.3d at 1312.

      Second, Coral Ridge contends that SPLC acted “with reckless disregard for

the truth” in designating Coral Ridge a hate group, even under SPLC’s definition

of the term. But Coral Ridge pleaded no facts that would allow us to infer that

SPLC seriously doubted the accuracy of designating Coral Ridge a hate group.


                                           7
           USCA11 Case: 19-14125           Date Filed: 07/28/2021        Page: 8 of 15



The complaint states that Coral Ridge “has never attacked or maligned anyone on

the basis of engaging in homosexual conduct” and that “SPLC’s conduct, in and of

itself, would have created a high degree of awareness of the probable falsity of

SPLC’s declaration.”8 Although we must accept Coral Ridge’s allegations as true

at this stage, bare-bone allegations like these are insufficient to show that SPLC

doubted the truth of its designation. Michel, 816 F.3d at 703. Accordingly, the

district court was correct to dismiss Coral Ridge’s defamation claim on the ground

that Coral Ridge did not sufficiently plead actual malice, and we affirm as to this

issue.9

                                                IV.

       Next, we review whether the district court was correct in dismissing Coral

Ridge’s religious discrimination claim. In relevant part, Title II states: “All

persons shall be entitled to the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and accommodations of any place of public




8
  Coral Ridge also pleaded that SPLC intended to harm its reputation by making the designation
and that its aim is to “completely destroy” hate groups. But the actual malice standard is not
about whether the speaker had evil intent or a motive arising from ill will; it is about whether the
speaker subjectively doubts the truth of the publication. Masson v. New Yorker Mag., Inc., 501
U.S. 496, 510–11 (1991). These allegations do not give rise to a reasonable inference that SPLC
seriously doubted the accuracy of its designation. See Berisha, 973 F.3d at 1304.
9
  Coral Ridge also asks us, for the first time on appeal, to get rid of the actual malice
requirement. But even if this argument were not waived, we could not grant the relief Coral
Ridge seeks. See Bryant v. Jones, 575 F.3d 1281, 1308 (11th Cir. 2009). A circuit court is not at
liberty to decline to follow the decisions of the Supreme Court. United States v. Gibson, 434
F.3d 1234, 1246 (11th Cir. 2006).
                                                 8
          USCA11 Case: 19-14125        Date Filed: 07/28/2021     Page: 9 of 15



accommodation, as defined in this section, without discrimination or segregation

on the ground of race, color, religion, or national origin.” 42 U.S.C. § 2000a(a).

      The district court assumed without deciding that websites, like Amazon and

AmazonSmile, qualify as places of public accommodation under Title II. It

dismissed Coral Ridge’s Title II claim primarily because it found that the

AmazonSmile program did not qualify as a “service,” “privilege,” or “advantage”

under the statute. It held in the alternative that Coral Ridge’s claim failed on First

Amendment grounds. And last, it found that the claim had to be dismissed because

it did not adequately allege discrimination.

      Coral Ridge challenges all of the district court’s findings. It alleges that

Amazon is liable under Title II because (1) Amazon is a “place of public

accommodation,” (2) the AmazonSmile program is a “privilege,” “service,” or

“advantage” of Amazon, and (3) Amazon excluded Coral Ridge from benefiting

from the AmazonSmile program because of Coral Ridge’s religious views. Coral

Ridge also contests the district court’s finding that its interpretation of Title II

“raise[s] serious First Amendment problems.” It says that the First Amendment

should not apply because it is ultimately the customers—not Amazon—who

donate and decide what charity to donate to. Therefore, it claims, if any First

Amendment rights are at issue here it would be the customers’—not Amazon’s.




                                            9
         USCA11 Case: 19-14125       Date Filed: 07/28/2021   Page: 10 of 15



      We hold that the district court was correct in finding that Coral Ridge’s

interpretation of Title II would violate the First Amendment by essentially forcing

Amazon to donate to organizations it does not support.

      As an initial matter, we disagree with Coral Ridge’s position that it is the

customers rather than Amazon who donate under the program. It is Amazon that is

forgoing a portion of its proceeds and donating to the charities. Coral Ridge

acknowledges as much in their complaint when it quotes the AmazonSmile

website, which states that the “AmazonSmile Foundation will donate 0.5% of the

price of eligible purchases to the charitable organizations selected by customers.”

Coral Ridge argues that still it is the customers who get to choose where to donate.

This is true in a sense, but ignores the fact that Amazon is the party actually paying

the charities. Thus the donation is Amazon’s—not the customers’. With that in

mind, we turn to Amazon’s right to free speech under the First Amendment.

      The First Amendment provides that “Congress shall make no law . . .

abridging the freedom of speech.” U.S. Const. amend. I. “Constitutional

protection for freedom of speech does not end at the spoken or written word”; the

First Amendment also protects expressive conduct. Fort Lauderdale Food Not

Bombs v. City of Fort Lauderdale, 901 F.3d 1235, 1240 (11th Cir. 2018) (quotation

mark omitted). “[I]n determining whether conduct is expressive, we ask whether

the reasonable person would interpret it as some sort of message, not whether an


                                          10
         USCA11 Case: 19-14125       Date Filed: 07/28/2021   Page: 11 of 15



observer would necessarily infer a specific message.” Id. If we find that the

conduct in question is expressive, any law regulating that conduct is subject to the

First Amendment. See id.

      The parties do not dispute that donating money qualifies as expressive

conduct. Indeed, it is “bedrock principle that, except perhaps in the rarest of

circumstances, no person in this country may be compelled to subsidize speech by

a third party that he or she does not wish to support.” Harris v. Quinn, 573 U.S.

616, 656 (2014). The question is how the facts of this case map onto that principle.

      In setting out the criteria for the AmazonSmile program, Amazon expressly

states that it relies on SPLC to determine which charitable organizations are

eligible to participate. A reasonable person would interpret this as Amazon

conveying “some sort of message” about the organizations it wishes to support.

Fort Lauderdale Food Not Bombs, 901 F.3d at 1240; see also Hurley v. Irish-

American Gay, Lesbian & Bisexual Grp. of Boston, 515 U.S. 557, 573 (1995)

(“Since all speech inherently involves choices of what to say and what to leave

unsaid, one important manifestation of the principle of free speech is that one who

chooses to speak may also decide what not to say.” (citations and internal

quotation marks omitted)). Thus, we have no problem finding that Amazon

engages in expressive conduct when it decides which charities to support through

the AmazonSmile program.


                                          11
         USCA11 Case: 19-14125      Date Filed: 07/28/2021   Page: 12 of 15



      Next, we must consider whether Coral Ridge’s proposed application of Title

II to the AmazonSmile program is permissible under the First Amendment. The

Supreme Court’s decision in Hurley v. Irish-American Gay, Lesbian & Bisexual

Group of Boston is instructive here. 515 U.S. 557. In Hurley, the Irish-American

Gay, Lesbian and Bisexual Group of Boston (GLIB) sued the South Boston Allied

War Veterans Council (the Council), an association that organized a St. Patrick’s

Day parade in Boston, when the Council denied GLIB’s application to have a unit

in the parade. Id. at 561. GLIB sued in state court under a Massachusetts law that

prohibited discrimination on the basis of sexual orientation “in the admission of

any person to, or treatment in any place of public accommodation.” Id. at 572

(internal quotation mark omitted). The Massachusetts Supreme Court agreed with

GLIB, finding that the Council violated the state law in denying its parade-unit

application. Id. at 563–64. In a unanimous decision, the United States Supreme

Court reversed. Id. at 581.

      The Supreme Court stated that GLIB’s interpretation of the state public

accommodation law was “peculiar” in that individual members of GLIB were not

“claim[ing] to have been excluded from parading as a member of any group that

the Council has approved to march. Instead, the disagreement [went] to the

admission of GLIB as its own parade unit carrying its own banner.” Id. at 572.

The Court explained that while the state statute was generally constitutional and


                                         12
         USCA11 Case: 19-14125       Date Filed: 07/28/2021    Page: 13 of 15



acceptable, “the state courts’ application of the statute had the effect of declaring

the [Council’s] speech itself to be the public accommodation.” Id. at 573. That is,

the Council’s decision as to which organizations could have a unit in the parade

was expressive conduct protected by the First Amendment. Id. The Court further

reasoned that the lower court’s application of the law did not advance the law’s

purpose of preventing discrimination in access to public accommodations. Id. at

578 (“When the law is applied to expressive activity in the way it was done here,

its apparent object is simply to require speakers to modify the content of their

expression to whatever extent beneficiaries of the law choose to alter it with

messages of their own. But in the absence of some further, legitimate end, this

object is merely to allow exactly what the general rule of speaker’s autonomy

forbids.”). Because there was no other legitimate reason to apply the state statute

in this way, the Court reversed the Massachusetts Supreme Court’s decision on

First Amendment grounds. Id. at 579 (“The very idea that a noncommercial

speech restriction be used to produce thoughts and statements acceptable to some

groups or, indeed, all people, grates on the First Amendment, for it amounts to

nothing less than a proposal to limit speech in the service of orthodox

expression.”).

      Hurley is analogous to this case in that Coral Ridge’s proposed interpretation

of Title II would violate the First Amendment. In the same way that the Council’s


                                          13
          USCA11 Case: 19-14125           Date Filed: 07/28/2021       Page: 14 of 15



choice of parade units was expressive conduct, so too is Amazon’s choice of what

charities are eligible to receive donations through AmazonSmile. Applying Title II

in the way Coral Ridge proposes would not further the statute’s purpose of

“secur[ing] for all citizens the full enjoyment of facilities described in the Act

which are open to the general public.” United States v. DeRosier, 473 F.2d 749,

751 (5th Cir. 1973).10 It would instead “modify the content of [Amazon’s]

expression”—and thus modify Amazon’s “speech itself”—by forcing it to donate

to an organization it does not wish to promote. See Hurley, 515 U.S. at 578, 573.11

This we cannot do. The law “is not free to interfere with speech for no better



10
   In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981.
11
   The district court offered a helpful, concrete example demonstrating the negative implications
of accepting Coral Ridge’s interpretation of Title II:
                     By way of comparison, assume that a closely held fast-food
                 restaurant chain, whose owners are Christian and object to
                 homosexuality based on their religious beliefs, initiates a “charity
                 match” program. Under the program, consumers who purchase a
                 certain number of sandwiches may donate up to $5.00 to the charity
                 of their choice, subject to certain restrictions, and the corporation
                 will match the donation. According to Coral Ridge’s interpretation
                 of Title II, the fast-food chain could be compelled—over their
                 objection—to match donations to, for example, a church whose
                 central mission is promoting the Christian acceptance of
                 homosexuality; the Church of Satan; or any number of religious
                 organizations whose purpose and activities run directly contrary to
                 the business’s deeply held convictions. Even though the consumer
                 initiated the transaction that would ultimately lead to the business
                 donating money, it is still the business’s money being donated, and
                 the business retains its say as to where it goes.
Coral Ridge Ministries Media, Inc. v. Amazon.com, Inc., 406 F. Supp. 3d 1258, 1303 (M.D. Ala.
2019).
                                               14
            USCA11 Case: 19-14125         Date Filed: 07/28/2021        Page: 15 of 15



reason than promoting an approved message or discouraging a disfavored one,

however enlightened either purpose may strike the government.” Id. at 579.

       Therefore, because Coral Ridge’s proposed interpretation of Title II would

infringe on Amazon’s First Amendment right to engage in expressive conduct and

would not further Title II’s purpose, we affirm the district court’s dismissal of this

claim. 12

                                                     V.

       In sum, we find that Coral Ridge has not adequately alleged a state law

defamation claim and that its proposed interpretation of Title II would violate the

First Amendment. Accordingly, we affirm the district court’s dismissal of Coral

Ridge’s complaint.

       AFFIRMED.




12
   We have not determined if non-physical spaces, like websites, qualify as places of public
accommodation under Title II. However, in Gil v. Winn-Dixie Stores, Inc., 993 F.3d 1266, 1277
(11th Cir. 2021), we held that websites are not places of public accommodation under Title III of
the Americans with Disabilities Act (ADA), 42 U.S.C. §12182. While we recognize that the
relevant statutory language in the ADA is similar to that of Title II, we do not decide whether Gil
is applicable here because we find Coral Ridge’s claim fails regardless on First Amendment
grounds.
                                                15